Citation Nr: 0943845	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD), adjustment 
disorder, and impulse control disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In August 2009, the Veteran testified at the RO at a hearing 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the record 
on appeal.  

In June 2005 the Veteran withdrew three issues from appellate 
consideration.  These were all service connection claims, 
concerning bipolar disorder, throat injury residuals, and a 
dental disorder.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of 
his being poisoned by fellow military personnel while 
stationed in Germany.  He claims that this incident occurred 
in 1982 while he was at a party, when five tabs of acid were 
dropped into a beer he was drinking.  This caused him to 
become very ill, necessitating his being hospitalized at the 
United States Army Hospital in Heidelberg, Germany.  Efforts 
undertaken by VA to obtain medical records from this medical 
facility have proven to be unsuccessful.  See December 2006 
response from the National Personnel Records Center.  

Personnel records on file show that the Veteran was assigned 
in 1982 to the 630th Engineer Company, 649th Engineer 
Battalion in Germany.  Other personnel records show that the 
Veteran was involved in two separate Article 15 proceedings, 
in June and August 1982.  A September 1982 Department of the 
Army letter involves the circumstances for the Veteran's 
being discharged under the Expeditious Discharge Program.  
The proposed actions were noted to be due to a pattern of 
inability to conform to regulations, immaturity, 
unsatisfactory work performance, and misconduct after duty 
hours.  Also of record is a Report of Medical History, dated 
in September 1982, showing that the Veteran gave a history of 
"depression or excessive worry," "loss of memory or 
amnesia," and "nervous trouble of any sort."  An 
accompanying Report of Medical Examination, however, showed 
that clinical evaluation of the Veteran's psychiatric state 
was normal.  

The Veteran asserts that he was treated at the VA Hines 
(located in Illinois) medical facility in 1982 and 1983 for 
psychiatric treatment.  He claims this treatment concerned 
his being suicidal, and for episodes of depression, panic 
attacks, and anxiety.  In May 2005 the RO sought to obtain 
records from this facility, dated from January 1982.  See VA 
Form 10-7131.  Records were received from the Hines medical 
facility in June 2005.  These records, dated in January 1984, 
concerned psychiatric treatment afforded the Veteran for 
complaints of depression, and included a diagnosis of 
adjustment disorder.


A May 2005 letter from a physician at the VA Medical Center 
in Atlanta, Georgia notes that the Veteran was carrying 
diagnoses of PTSD, impulse control disorder NOS, alcohol 
abuse, and cannabis dependence.  He was noted to have been 
recently hospitalized in September 2004 for his psychiatric 
condition.  

Other VA medical records on file, including those dated in 
May 2005, September 2006, and March 2009, include a diagnosis 
of PTSD.  

As to the Veteran's claimed stressor event, where he was 
alleges that he was essentially poisoned while at a party in 
Germany, an April 2005 letter from a fellow serviceman, K.B., 
indicates that he was awoken one night to be informed that 
the Veteran had been taken to Heidelberg Hospital and was 
being treated for poisoning.  After going to the hospital, 
K.B. indicated that he was informed the Veteran had to be 
revived and that he had suffered a drug overdose. 

Another statement, dated in October 2007, was submitted by 
E.H., who claimed to have been the Veteran's squad leader 
with the Army 630th Engineer Company.  E.H. asserted that he 
recalled the Veteran being on bed rest following his being 
hospitalized at the Army Hospital in Heidelberg, Germany.  He 
added this hospitalization was caused by the Veteran having 
been poisoned.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).


In order to award service connection for PTSD, the record 
must contain:  (1) medical evidence diagnosing the condition 
in accordance with the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV)); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  In this case, 
the evidence does not show, nor does the Veteran contend, 
that he served in combat.  38 U.S.C.A. § 1154(b) (West 2002); 
see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 
(2000).

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the Board finds that the above-discussed lay 
statements, supplied by K.B. and E.D., constitute the 
requisite credible supporting evidence sufficient to 
corroborate the Veteran's alleged in-service stressor.

The Board also observes that the record on appeal appears to 
be incomplete.  In that regard, of record is a March 2008 
decision by the Social Security Administration (SSA), showing 
that disability benefits were awarded to the Veteran.  The 
decision noted that the Veteran had the following 
impairments:  PTSD, depression, and impulse control disorder.  
Records from SSA have not been associated with the record on 
appeal.  Under these circumstances, the RO must make an 
attempt to obtain pertinent records from SSA.  See 38 C.F.R. 
§ 3.159(c) (2009) (providing that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).


Finally, the Board finds that a VA medical examination, to 
obtain an opinion as to the etiological relationship, if any, 
of the Veteran's in-service stressor and his diagnosed PTSD, 
is necessary in connection with the Veteran's claim.  Thus, a 
remand is necessary.

It is also parenthetically observed that the record includes 
a significant amount of evidence received by VA since the RO 
issued the June 2005 statement of the case (SOC).  The 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental SOC 
(SSOC) reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

As noted, the Veteran has not submitted a waiver of initial 
consideration of this above-mentioned evidence associated 
with the file subsequent to June 2005, and the RO has not had 
an opportunity to review it. 

The Board is prohibited from considering additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration, unless having an 
appropriate waiver from the Veteran.  Hence, as this case is 
being remanded anyway, the most appropriate action is to have 
the RO initially consider this additional evidence as part of 
its post-remand evidentiary review.


The Board also observes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) considered a case in which the Board 
had denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

The Board has reviewed the case at hand and finds that 
Clemons is applicable here.  Notably, while this claim has 
been adjudicated by the RO and certified to the Board as a 
claim for service connection for PTSD, the Veteran has also 
been diagnosed with, as indicated in the above-discussed 
medical records, adjustment disorder and impulse control 
disorder.  

As indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
service connection for a psychiatric 
disorder, to include PTSD, adjustment 
disorder, and impulse control disorder.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  The RO should contact SSA and obtain 
any records corresponding to the 
Veteran's application for disability 
benefits, as well as medical records used 
in reaching its determination.

3.  The RO should thereafter schedule a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
If feasible, this examination should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the Veteran.  The examiner should review 
the entire claims folder, to include all 
of the service treatment records, and all 
post service VA and private medical 
records.  A copy of this remand must be 
provided to the examiner prior to the 
examination.


The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the Veteran's having been 
poisoned in-service and thereafter 
hospitalized was sufficient to produce 
PTSD; and (2) whether it is at least as 
likely as not that the current 
symptomatology is linked to that in-
service stressor found to be established 
by the record (being poisoned in-service) 
and found sufficient to produce PTSD.  

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder(s) as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of 
adjustment disorder, impulse control 
disorder NOS, and PTSD.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorders diagnosed in the course of the 
examination, other than PTSD, is/are 
etiologically related to the Veteran's 
period of active service.


A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.


6.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
adjustment disorder, and impulse control 
disorder.  If the benefit requested on 
appeal is not granted, the RO should 
issue a SSOC, which must contain notice 
of all relevant action taken on the 
claim.  The SSOC must also address the 
evidence obtained after the June 2005 SOC 
was issued.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

